PER CURIAM.
This is an appeal from a post-decretal order modifying a so-called property settlement agreement, which provided for alimony of $500.00 per month to be paid to the appellant. The said agreement was incorporated into the final decree of divorce some two and one-half years prior to modification.
Following the receipt of evidence at the hearing on modification, the trial court reduced the amount of alimony to $250.00 monthly. The evidence adduced reveals that appellee’s financial circumstances have been enhanced somewhat, his monthly income increasing some twenty-five per cent, resulting in a somewhat higher standard of living than he enjoyed at the time of the divorce. Correspondingly, the appellant, being released from the bonds of matrimony, has gone to work and was earning some $425.00 per month at the time of the order being reviewed. She is a licensed aviation ground instructor and a licensed real estate sales person in Texas.
*237The evidence presented authorized a conclusion that appellant’s demonstrated ability to earn a living or, at least, to contribute to the earning of a livelihood reduces the necessity to fully rely on appel-lee’s continued contributions under the earlier agreement. Thus, the trial court’s order of reduction seems to be consistent with the discretion accorded a trial judge in the premises. See Martin v. Martin, Fla.App. 1972, 261 So.2d 179; Beard v. Beard, Fla.App.1972, 262 So.2d 269.
There being no error demonstrated by the entry of the order reviewed herein, the same is affirmed.
Affirmed.